Title: To George Washington from Pierre, chevalier de Gimel, 2 June 1787
From: Gimel, Pierre, chevalier de
To: Washington, George



La Rochelle le 2 Juin 1787

   on me mande de paris, Monsieur, que Mr Le Mis de Lafayette, y est malade, et qui ne pourra peut etre pas de quelque terns, m’envoyer La Lettre de recommandation que Je lui ai demandé pour les Etats unis de L’amerique. Je vous envoye toujours mon Memoire, avec deux Lettres de le General, et deux Certificats. Je vous prie, de vouloir bien presenter le tout, à M. M. Les Membres Supperieurs de La Societé de Cincinnatus, Je vous aurai toutes les obligations possibles, Monsieur, Si Je puis obtenir Cette Grace par vos Sollicitations, Si en revanche Je puis vous étre de quelque utilité Disposéz Je vous prie, de celui qui à l’honneur d’étre avec des Sentimens d’estime et de consideration. Monsieur Votre tres humble trés obeissant Serviteur

   le che. de Gimel

